Citation Nr: 1028934	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-07 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for Bell's palsy, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for dry skin and psoriasis.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for Hepatitis B.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for bilateral hip 
degenerative joint disease.

8.  Entitlement to service connection for bilateral knee 
degenerative joint disease.

9.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for asbestosis.

10.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1957.

This matter came before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in       that Montgomery, Alabama. 

The issue of service connection for diabetes been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this, and it is referred to 
the AOJ for appropriate action.  

The issue of service connection for Hepatitis B is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's service connected Bell's palsy is currently 
manifested by minimal symptomatology, consisting primarily of a 
slight speech impediment, with a very slight facial asymmetry.

2.  There is no medical evidence of record linking the Veteran's 
current diagnosis of dry skin and psoriasis to service.

3.  There is no medical evidence of record linking the Veteran's 
diagnosis of skin cancer to service.

4.  There is no medical evidence of record linking the Veteran's 
diagnosis of high blood pressure to service.

5.  The Veteran does not have a disability manifested by 
hyperlipidemia.

6.  There is no medical evidence of record linking the Veteran's 
diagnosis of bilateral hip degenerative joint disease to service.

7.  There is no medical evidence of record linking the Veteran's 
diagnosis of bilateral knee degenerative joint disease to 
service.

8.  In a July 2001 decision, the Board denied the Veteran's claim 
of entitlement to asbestosis, as there was no evidence of record 
indicating that the Veteran's asbestosis was related to service.

9.  The evidence received since that July 2001 Board decision 
does relate to an unestablished fact necessary to substantiate 
the claim, and the Veteran's claim of entitlement to service 
connection for asbestosis is reopened.

10.  The preponderance of the evidence of record indicates that 
the Veteran's asbestosis is not related to service.

11.  In a July 1990 decision, the Board denied the Veteran's 
claim of entitlement to asbestosis, as there was no evidence of 
record indicating that the Veteran's hearing loss was related to 
service.

12.  The evidence received since that July 1990 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and the Veteran's claim of entitlement to 
service connection for hearing loss is not reopened.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for the Veteran's service connected Bell's palsy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 8207 (2009).

2.  Dry skin and psoriasis was not incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

3.  Skin cancer was not incurred or aggravated in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  High blood pressure was not incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

5.  A disability manifested by hyperlipidemia was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

6.  Bilateral hip degenerative joint disease was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  Bilateral knee degenerative joint disease was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  The July 2001 Board decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002).

9.  New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for 
asbestosis is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

10.  Asbestosis was not incurred or aggravated in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

11.  The July 1990 decision of the Board, which denied service 
connection for a hearing loss, is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002).

12.  The evidence received since the July 1990 Board decision, 
which denied service connection for hearing loss, is not new and 
material and the requirements to reopen the Veteran's claim of 
entitlement to service connection for hearing loss have not been 
met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a),  §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in May 2004, June 2004, October 2004, December 2004, 
February 2005, March 2006, and October 2006.  These letters 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it pertains 
to effective dates by the March 2006 and October 2006 letters.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with examinations. 
Consequently, the duty to notify and assist has been satisfied.




Entitlement to an increased rating for Bell's palsy, currently 
evaluated as 10 percent disabling.

The Veteran is service connected for Bell's palsy at a 10 percent 
evaluation, and contends that his present level of symptomatology 
is greater than that contemplated by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7.  
 
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case the Board has concluded that the disability 
has not significantly changed and that a uniform evaluation is 
warranted.

Bell's palsy is an impairment of the facial nerve.  Dorland's 
Illustrated Medical Dictionary 1353 (30th ed. 2003).  In this 
regard, 38 C.F.R. § 4.124a, Diagnostic Code 8207 provides a 
rating for a disability of the seventh (facial) cranial nerve 
when there is evidence of moderate incomplete paralysis (10 
percent), severe incomplete paralysis (20 percent), or complete 
paralysis of the nerve (30 percent).  It is noted that the rating 
is dependent upon the relative loss of innervation of facial 
muscles.

Disability in the field of neurological conditions includes 
rating in proportion to impairment of motor and sensory 
functions.  38 C.F.R. § 4.120.   To be especially considered are 
speech disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc. Id.

Taking into account all relevant evidence, the Board finds that 
an increased rating is not warranted for the Veteran's service 
connected Bell's palsy.  As noted above, in order to warrant an 
increased rating, the Veteran would have to be found to have a 
disability comparable to severe incomplete paralysis of the 
facial cranial nerve.  

Reviewing the relevant evidence of record, most of the Veteran's 
treatment records during this appeal do not mention the presence 
of any Bell's palsy residuals.  A March 2002 report of VA 
outpatient treatment, dated prior to this claim, indicates that 
the Veteran's Bell's palsy symptoms had almost completely 
resolved by that time.
	
Upon VA examination of March 2006, the Veteran reported that 
since his previous bout of Bell's palsy in service, he had been 
fine until 2001, when he again experienced sudden onset of right 
facial weakness.  He indicated that his face was initially 
paralyzed on the right side, but he recovered most of his 
function over the next several months.  He reported a residual 
deficit of dysarthria.  Upon examination, speech was mildly 
dysarthric.  His language was appropriate, and there was no 
obvious facial asymmetry at rest.  Eyes were normal.  His face 
had normal strength and sensation except for a very slight 
decreased right nasal labial fold on forced extreme smile.  The 
examiner indicated that, in his assessment, the Veteran appeared 
to have very little, if any, residual deficits from these 
lesions.  There was only a very slight facial asymmetry with 
forced smile.  The examiner indicated that the Veteran's speech 
might be slightly dysarthric, due to his Bell's palsy, but the 
examiner indicated he could not attribute the Veteran's hearing 
loss to his Bell's palsy.  The examiner indicated that the 
Veteran's first bout of Bell's palsy was probably idiopathic, 
however, the second may have been due to diabetes mellitus.

Therefore, the Board finds that the evidence shows only very 
minimal residuals, even considering the examiner's opinion that 
the Veteran may be slightly dysarthric, and the Board finds these 
residuals insufficient to rise to a level consistent with severe 
incomplete paralysis of the facial cranial nerve; the Veteran's 
symptomatology at this time is minimal.  Thus, the Board finds 
that the preponderance of the evidence of record is against a 
grant of increased rating for this disability.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


New and material evidence claims

Historically, the Board notes that the Veteran's claim of 
entitlement to service connection for asbestosis was previously 
denied by a July 2001 Board decision, and the Veteran's claim of 
entitlement to service connection for hearing loss was previously 
finally denied by a July 1990 RO decision.  The Veteran's claim 
for asbestosis was denied because there was no evidence in the 
record of any asbestosis diagnosis in service, or for more than 
40 years after the Veteran's separation from service, there was 
no evidence of exposure to asbestos in service, and the evidence 
of record showed a 30 year history of being exposed to asbestos 
in the Veteran's post service employment.  The Veteran's claim of 
entitlement to service connection for hearing loss was denied 
because his service medical records showed no complaints of, or 
treatment for, hearing loss, a March 1961 report of reserve 
examination showed normal hearing, there was no medical evidence 
of record dated any earlier than December 1965, 8 years after the 
Veteran's separation from service, showing any hearing loss, and 
because no medical nexus opinion evidence had been presented 
linking the Veteran's current hearing loss to service.

As the Veteran did not file an appeal of either of these Board 
decisions, they are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2009).

Since these decisions are final, the Veteran's current claims of 
service connection for asbestosis and hearing loss may be 
considered on the merits only if new and material evidence has 
been received since the time of the prior adjudication. See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, when by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

Taking into account all relevant evidence, the Board finds that 
new and material evidence has not been submitted sufficient to 
reopen a claim of entitlement to service connection for hearing 
loss.  In this regard, the Board again points out that the 
Veteran was previously last denied service connection for this 
claim, not because there was no evidence of record showing 
hearing loss, but because no medical evidence had been presented 
linking the Veteran's hearing loss to service.  While the records 
submitted since that time continue to show that the Veteran has 
hearing loss, there is no medical evidence that has been 
presented which indicates that this hearing loss is related to 
service.

A December 1992 record of private treatment specifically noted 
that the Veteran had recently been found to have hearing 
problems.

The Veteran claims that his hearing loss is related to noise 
exposure in service, or related to his service connected Bell's 
Palsy; while a February 2003 report of VA examination found the 
Veteran to have noise induced sensorineural hearing loss with a 
minimal amount of presbycusis, the examiner did not indicate that 
this hearing loss was related to service.

A June 2002 letter from a private audiologist is noted; it 
indicates that the Veteran provided background information that 
indicated both employment related and recreational related noise 
exposure.  The Veteran also reported that he had Bell's palsy 
while in the service.  A complete audiological assessment was 
conducted at that time, revealing a bilateral mild to severe 
sensorineural hearing loss.  This audiologist stated that the 
Veteran's hearing loss appeared to be consistent with a history 
of noise exposure, however, he indicated that Bell's palsy has 
been known to affect hearing in some cases.  The Board does not 
consider this opinion material to the issue of whether the 
Veteran's hearing loss is related to his service connected Bell's 
Palsy, as it does not in any way relate the Veteran's specific 
hearing loss to his episode of Bell's Palsy in service; in fact, 
this audiologist indicates that the Veteran's hearing loss is 
consistent with noise exposure, not Bell's Palsy.  Therefore, the 
Board does not find this evidence to be material.  

In a March 2006 report of VA examination for the Veteran's Bell's 
palsy, the examiner noted that although Bell's palsy can acutely 
affect hearing, he was unable to attribute the Veteran's 
progressive hearing loss to that diagnosis.

As the Veteran's claim for service connection for hearing loss 
was previously denied because no medical evidence had been 
submitted linking the Veteran's hearing loss to service or a 
service connected disability, and as the newly submitted evidence 
simply continues to show that the Veteran has sensorineural 
hearing loss, but has not related it specifically to service or 
the Veteran's service connected Bell's Palsy, the Board finds 
that new and material evidence has not been submitted sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for hearing loss, and the Veteran's claim is therefore 
denied.

As to the Veteran's claim of service connection for asbestosis 
however, the Board finds that new and material evidence has been 
submitted.  Specifically, the Board notes a March 2004 letter 
from a private physician.  That physician indicates that the 
Veteran has a confirmed diagnosis of asbestosis.  He indicated 
that the Veteran was correct that prolonged exposure to asbestos 
in the military was likely a primary cause of the Veteran's 
asbestosis.  The physician clarified that the constant exposure 
to asbestos serving on the tops of two tankers is a common source 
of asbestosis, or lung injury due to asbestos minerals.  As this 
letter goes directly to the issue of whether the Veteran's 
asbestosis is related to service, the Board finds it both new and 
material, and service connection for asbestosis on a direct basis 
will therefore be discussed below.


Service Connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Service connection may also be granted for chronic disorders, 
such as arthritis, sensorineural hearing loss, cardiovascular 
renal disease (which includes hypertension), and malignant 
tumors, when manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

As to claims involving service connection for asbestos- related 
disease, there are no special statutory or regulatory provisions.  
However, the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth in 
Veteran's Benefits Administration Manual M21-1, Part VI, 
Paragraph 7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can float 
in the air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and tumors. 
The most common disease is interstitial pulmonary fibrosis 
(asbestosis). Asbestos fibers may also produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather than 
the bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition of 
old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant considering 
that, during World War II, several million people employed in 
U.S. shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease). The 
manual goes on to say that the clinical diagnosis of asbestos 
requires a history of asbestos exposure and radiographic evidence 
of parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be determined 
whether or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a relationship 
between asbestos exposure and the claimed disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a Veteran 
was exposed to asbestos in service by reason of having served 
aboard a ship.  Dyment v. West, 13 Vet.App. 141 (1999); 
VAOPGCPREC 4-2000.  The Board also notes that the RO has complied 
with the development procedures set forth in these manual 
guidelines.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for dry skin, psoriasis, or 
skin cancer.  In this regard, the Board notes that no medical 
evidence has been presented linking these disabilities to 
service.  The Veteran's service medical records, including his 
December 1957 report of separation examination, and a March 1961 
reserve examination, show no complaints of, or treatment for, any 
skin condition.  The earliest record in the Veteran's claim file 
showing any treatment for any skin condition is a March 1993 
private treatment record, 36 years after the Veteran's separation 
from service, at which time the Veteran was diagnosed with 
seborrheic keratosis and intradermal melanocytic nevus.  A 
February 2005 letter from a dermatologist indicates that he had 
treated the Veteran from 1987 through 1986 for alopecia areata, 
and not any skin disability.  He also noted that he had removed 
two skin cancers from the Veteran in December 2000.  He stated 
that the Veteran have two actinic keratosis treated in May 2002, 
and he also mentioned that the Veteran had psoriasis which was 
treated with intralesional injections to the elbows.  While the 
evidence shows the existence of these disabilities, none of these 
medical records show that the Veteran's skin disabilities are 
related in any way to service.  Thus with no evidence of any skin 
disability occurring in service or for over 30 years after 
service, and with no medical evidence having been presented 
linking the Veteran's current skin disabilities to service, the 
Board finds that the preponderance of the evidence of record is 
against a grant of service connection for these disabilities.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for high blood pressure.  In 
this regard, the Board notes that no medical evidence has been 
presented linking the Veteran's high blood pressure to service.  
The Veteran's service medical records show no findings of high 
blood pressure; on separation from service in December 1957, the 
Veteran's blood pressure was 124/76, a normal reading.  
Similarly, in March 1961, on a report of examination for reserve 
service, the Veteran's blood pressure was found to be 130/84, 
also a normal reading.  The first evidence of record showing a 
diagnosis appears to be a March 2001 report of VA outpatient 
treatment, dated 44 years after the Veteran's separation from 
service, which indicated that the Veteran was found to have an 
elevated blood pressure reading in September 2000, and again on 
the day of the examination, which was found to be possibly due to 
high salt intake.  The Veteran was diagnosed with hypertension at 
that time, and prescribed medication and counseled against adding 
salt to food.  However, there is no medical evidence of record 
which has been presented which links this disability to service 
in any way.  Thus, with no evidence of high blood pressure 
occurring in service or for 44 years after service, and with no 
medical evidence having been presented linking the Veteran's 
current diagnosis of blood pressure to service, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for these disabilities.

As to the Veteran's claim of entitlement to service connection 
for hyperlipidemia, high cholesterol is also referred to as 
hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is 
an "excess of cholesterol in the blood."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc." Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High cholesterol is 
a laboratory finding.  It is not a disability for which service 
connection can be granted.  No symptoms, clinical findings or 
other impairment has been associated with this laboratory 
finding.  As such, it is not a disability within the meaning of 
the law granting compensation benefits.

The Board concludes that although chronic high cholesterol may be 
present, the record does not contain competent evidence of 
disability from high cholesterol.  In the absence of proof of a 
current disability from high cholesterol, service connection for 
high cholesterol is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992).

Further, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a bilateral 
hip disability.  In this regard, the Board 
notes that no medical evidence has been presented linking the 
Veteran's hip disabilities to service.  The Veteran's service 
medical records, including his December 1957 report of separation 
examination, show no complaints of, or treatment for, any hip 
disability.  The evidence of record does not show any hip 
disability until approximately 1998, 31 years after his 
separation from service.  The private medical evidence of record 
shows that the Veteran underwent a left hip replacement in 1998, 
and a right hip replacement in June 1999.  The Veteran has 
apparently undergone several further hip replacements since that 
time, and more recently, the Veteran was seen in July 2005 with 
problems with wound infections of the left hip.  Specifically 
noted is a August 2000 report of discharge summary from a private 
facility, which noted that the Veteran  had undergone three 
operations related to a fracture of the left hip.

However, there is no evidence of record relating either of the 
Veteran's current hip disabilities to service.  Thus, with no 
evidence of any hip disability or injury occurring in service or 
for 31 years after service, and with no medical evidence having 
been presented linking the Veteran's current hip disabilities to 
service, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for these hip 
disabilities.

The Board also finds that service connection is not warranted for 
a bilateral knee disability.  In this regard, the Board notes 
that no medical evidence has been presented linking the Veteran's 
bilateral knee disabilities to service.  Although the Veteran 
claimed, in a July 2004 statement, to have fallen in service 
while hospitalized, which caused swelling of the knees, the 
Veteran's service medical records show no knee disability.  While 
the Board does not dispute the Veteran's statement, it finds 
that, if the Veteran had sustained a significant knee injury in 
service, particularly in a hospital setting, that would have been 
documented in the Veteran's service medical records.  However, 
the Veteran's service records, including his December 1957 report 
of separation examination, show no complaints of, or treatment 
for, any knee disability.  The earliest evidence of record 
showing any knee problem is in 1991, 34 years after the Veteran's 
separation from service.  A private record dated April 1991 
specifically indicates that the Veteran had previously recently 
had bilateral knee arthroscopy for meniscal tears.  At that time 
however, it was noted that the Veteran's knee disabilities were 
specifically tied up in a workman's compensation claim, which 
would indicate they were related to his employment at that time, 
and not related to service.  A December 1992 private treatment 
record also indicated that the Veteran's knee disabilities were 
related to his "tough job", at a steel plant, not to service.  
The medical evidence of record shows that the veteran underwent a 
left total knee replacement in June 1992, and a right total knee 
replacement in July 1995.

Thus, with no evidence of any knee disability or injury occurring 
in service or for 31 years after service, and with no medical 
evidence having been presented linking the Veteran's current hip 
disabilities to service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for these hip disabilities.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for asbestosis.  
In this regard, the Board finds that the preponderance of the 
evidence of record indicates that the Veteran's current diagnosis 
of asbestosis is most likely related to his post service long 
history of asbestos exposure at work, and not to service.

The Veteran's service medical records show no complaints of, or 
treatment for, asbestos, or any chronic pulmonary disorder.  The 
Veteran has claimed that his duties working onboard ships exposed 
him to asbestos.

Post-active duty medical records until the late 1990s, including 
routine general medical examinations which included the chest, 
are negative for lung disease.

In June 1998, a private physician, Dr. Ray A. Harron, examined 
the Veteran. Dr. Harron noted that the Veteran had a history of 
being exposed to asbestos from 1968 to the present time at 
Republic Steel/Gulf State in his occupation as a millwright.  It 
was also noted that he smoked cigars and had been advised to 
quit.  A pulmonary function test was performed.  A chest X-ray 
was done and interpreted by Dr. Harron as being consistent with 
asbestosis. Dr. Harron concluded as follows:

On the basis of the work history and my B- reading of the chest 
x-ray, I can make the diagnosis of asbestosis, within a 
reasonable degree of medical certainty.

The diagnosis "Pulmonary asbestosis" means that this individual 
is suffering from an abnormality of the parenchymal lung tissue 
as a result of exposure to asbestos products.  Because of the 
increased incidence of bronchogenic carcinoma and mesothelioma 
and other malignancies in asbestos exposed persons careful follow 
up of this person is suggested.

In an undated letter, a private physician, Dr. Leo J. 
Castiglioni, reviewed certain medical records of the Veteran at 
the request of Dr. Harron. Dr. Castiglioni wrote, "On the basis 
of the stated occupational history and the B- reading of the 
chest x-ray I think, within a reasonable degree of medical 
certainty, this individual has asbestosis."

In 1999 the Veteran filed a claim for service connection for 
asbestosis.  In written statements and in testimony at an October 
2000 RO hearing, the Veteran related that he was first diagnosed 
with asbestosis in 1998, and he argued that such was due to being 
exposed to asbestos while serving aboard ships as a seaman in the 
Navy.  He stated that he worked in various areas of the ships, 
both on the inside and on the outside, and at times was in the 
engine room and boiler room.  He said his duties included 
operating fittings and running hoses when refueling ships at sea, 
being a helmsman, and painting and maintaining his ship. The 
Veteran said that after service he worked as a millwright for a 
steel company for 32 years, before retiring due to orthopedic 
problems, and he acknowledged that he was exposed to asbestos 
during such employment.  Some of the records suggest that the 
Veteran was a plaintiff in a lawsuit in which he was awarded 
benefits for asbestosis.  See, e.g., Veteran's May 1999 Income-
Net Worth and Employment Statement (listing benefits being 
received for asbestosis) and a prior July 1999 Statement in 
Support of Claim (referring to an attorney who apparently was 
involved in the litigation).

On a VA lung examination in September 2000, the Veteran reported 
that he was exposed to asbestos in the Navy, as well as after 
service in his job as a millwright for a steel company.  He 
reported he had smoked cigars but had stopped.  On physical 
examination, the chest was hyperresonant and without rales.  The 
diagnosis was "diagnosed asbestosis."

The Veteran underwent a CT scan in October 2000 in connection 
with the VA examination.  His mediastinum was normal without 
enlarged hilar or mediastinal nodes, and the visualized 
noncontrast views of the upper abdomen were unremarkable.  No 
focal pleural thickening or calcification was identified.  High 
resolution images of the lung showed mild dependent increase in 
marking, but the anterior lung was completely normal.  No 
interstitial abnormality was identified. The opinion of the VA 
examiner was a normal high resolution chest CT scan without 
evidence of interstitial abnormality or pleural thickening to 
suggest asbestos exposure.

In January 2001, a representative of the Navy responded to an RO 
request for information. In that reply, the representative stated 
as follows:

We have no way of determining to what extent [the Veteran] was 
exposed to asbestos during his Naval service.  We know General 
Specifications for Ships during this period, required heated 
surfaces to be covered with an insulating material and it is 
highly probable that asbestos products were used to achieve this 
end.  Items that required insulation included piping, flanges, 
valves, fittings, machinery, boilers, evaporators, and heaters. 
[The Veteran's] occupation was as a Seaman (SN).  The probability 
of exposure to asbestos is minimal.  However, a positive 
statement that the Veteran was or was not exposed cannot be made.

VA outpatient records from 2000 and 2001 note the Veteran was 
treated for a variety of ailments, including chronic obstructive 
pulmonary disease (it was noted he smoked cigars for 30 years) 
and a history of asbestosis (it was noted a CT scan was normal).

The Board recognizes a letter dated March 2004 from a private 
physician, who indicated that he had been treating the Veteran 
for many years, and he felt the Veteran had asbestosis.  He 
further indicated that the Veteran was correct that prolonged 
exposure to asbestos in the military is consistent with the 
diagnosis and a likely primary cause.  However, the Board finds 
this opinion to be of somewhat limited probative value because, 
as noted above, there is no evidence of record showing prolonged, 
or any, exposure to asbestos in service, and the physician has 
failed to account for the Veteran's 30+ year history of asbestos 
exposure subsequent to service. Therefore, while the Board has 
considered this opinion, it finds it to be of somewhat diminished 
value particularly because it appears to rely on the veteran's 
reported history, and not the evidence in the veteran's claims 
file which contains documented post service long term exposure to 
asbestos.

As noted above, the Veteran's service medical and personnel 
records do not show asbestos exposure, and the 2001 statement 
from the service department notes the probability of exposure was 
minimal.  The weight of the credible evidence demonstrates no 
asbestos exposure during service.  On the other hand, as noted by 
the Veteran and his doctors, he has many years of asbestos 
exposure after service while working as a millwright for a steel 
company.

The first medical evidence of asbestosis is from 1998, 41 years 
after his separation from service.  Although private doctors have 
diagnosed asbestosis, the diagnosis is questionable given the 
negative VA CT scan in 2000, and a VA treatment record in March 
2002 with a diagnosis of chronic obstructive pulmonary disease 
(COPD).  Even assuming, however, that there is current 
asbestosis, the facts and circumstances make it far more likely 
that the disease is due to many years of post-service asbestos 
exposure as a millwright, rather than alleged but unproven 
asbestos exposure in service.  The weight of the credible 
evidence establishes that any current asbestosis developed many 
years after service and is due to post-service asbestos exposure.

The Board concludes therefore that the preponderance of the 
evidence of record is against a grant of service connection for 
these disabilities.  Again, the Board does not dispute the fact 
that the Veteran has these disabilities; simply that the great 
weight of the medical evidence of record indicates that they are 
not related to service.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for Bell's palsy, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to service connection for dry skin and psoriasis is 
denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for bilateral hip degenerative 
joint disease is denied.

Entitlement to service connection for bilateral knee degenerative 
joint disease is denied.

New and material evidence having been submitted, the Veteran's 
application to reopen his claim of entitlement to service 
connection for asbestosis is granted; service connection for 
asbestosis is denied.

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim of entitlement to service 
connection for hearing loss remains denied.


REMAND

As to the Veteran's claim of entitlement to service connection 
for Hepatitis B, the Board notes that the Veteran has submitted a 
statement indicating that he received a tattoo in service, and 
that he shared razors in service; and his service medical records 
indicate that he did receive a tattoo during his period of 
service.  Tattoos and sharing of razors are considered risk 
factors for hepatitis.  A VA examination for this issue was 
initially scheduled for the Veteran, then cancelled, as the 
Veteran was undergoing unrelated surgery.  However, the Veteran's 
representative, in a statement received at the Board in May 2010, 
indicated that they felt an examination or opinion would be 
appropriate at this point to determine the etiology of the 
Veteran's hepatitis and whether it is related to service.  As it 
appears that the Veteran may now be available to report for an 
examination, or if not, as an opinion as to etiology of the 
Veteran's hepatitis would be helpful in the resolution of this 
case, the Board finds that a remand as to this issue would be in 
order, to determine the etiology of the Veteran's hepatitis and 
whether or not it is related to service.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  A VA examination should be conducted by 
a VA examiner familiar with liver disorders 
to determine the severity and etiology of 
the Veteran's currently diagnosed 
hepatitis.  If the Veteran is unable to 
report for an examination due to his 
medical condition, an opinion as to the 
Veteran's hepatitis should still be sought 
from a VA examiner.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  All 
necessary tests and studies should be 
accomplished.  Following the examination, 
the examiner is requested to render an 
opinion as to whether there is a 50 percent 
probability or greater that the Veteran 
developed hepatitis as a result of his 
service.  A complete rationale for each 
opinion expressed should be provided, 
including the risk factors on which this 
diagnosis is based.

2.  Thereafter, the RO should re-adjudicate 
the claim on appeal, to include 
consideration of the new hepatitis 
regulations.  If any benefit sought is not 
granted, the Veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


